DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Denso Corp. (JP 2012-108370 A, from IDS) in view of Mitra et al. (US 2009/0236525 A1, from IDS).
Denso Corp and Mitra disclose optical filters. Therefore, they are analogous art.
Regarding claim 1, Denso Corp disclose an optical filter comprising: a pair of reflection films facing each other via a gap (Fig. 1: 30 & 50 – fixed & movable mirrors, separated by air gap AG); and an actuator that changes a distance between the pair of reflection films (para [0039]: electrodes), wherein each of the reflection films are formed of a layered structure, the layered structure of each reflective film is respectively formed by sandwiching a low-refractive layer with a pair of high-refractive layers (Fig. 1 & para [0040]: 33 & 53 – low refractive index layers, sandwiched between high refractive index layers 31-32 & 51-52), wherein the low-refractive layer has a smaller refractive index than the pair of high-refractive layers (para [0040]), in each of the respective layered structures of each reflective film, optical film thicknesses of the high-refractive layers and optical film thicknesses of the low-refractive layers are film thicknesses are based on a predetermined design center wavelength that is set with respect to that particular layered structure (para [0041]: center wavelength λc).
Denso Corp neither teaches nor suggests each of the reflection films are formed of a plurality of layered structures, and the design center wavelengths in each of the layered structures of a respective reflective film are different.
	However, Mitra discloses an optical filter comprising: a pair of reflection films facing each other via a gap, wherein each of the reflection films are formed of a plurality of layered structures, in each of the respective layered structures of each reflective film, optical film thicknesses of the high-refractive layers and optical film thicknesses of the low-refractive layers are film thicknesses are based on a predetermined design center wavelength that is set with respect to that particular layered structure (Fig. 2 & paras [0023]-[0026]: mirrors 212 & 224 are chirped Bragg mirrors). Among the benefits of this modification includes allowing a greater number of narrow resonance peaks (para [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Denso Corp such that each of the reflection films are formed of a plurality of layered structures, and the design center wavelengths in each of the layered structures of a respective reflective film are different, as taught by Mitra, in order to allow a greater number of narrow resonance peaks.
	Regarding claim 2, Denso Corp and Mitra disclose the design center wavelengths of the plurality of layered structures are shorter as the layered structures are closer to the gap (see Mitra Fig. 2 & para [0029]: layer thicknesses decrease as the layers are closer to the gap; para [0024]: quarter-wave Bragg mirror).
	Regarding claim 4, Denso Corp discloses an optical filter comprising: a pair of reflection films facing each other via a gap (Fig. 1: 30 & 50 – fixed & movable mirrors, separated by air gap AG); and an actuator that changes a distance between the pair of reflection films (para [0039]: electrodes), wherein each of the reflection films are formed by a multilayer film in which a low-refractive layer is sandwiched by a pair of high-refractive layers (Fig. 1 & para [0040]: 33 & 53 – low refractive index layers, sandwiched between high refractive index layers 31-32 & 51-52), and in each of the multilayer films of each reflective film, optical film thicknesses of the high-refractive layers and optical film thicknesses of the low-refractive layers are based on a design center wavelength that is set with respect to that particular multilayer film (para [0041]: center wavelength λc).
Denso Corp neither teaches nor suggests the design center wavelength in each of the multilayer films of a respective reflective film are different (see Fig. 1: one multilayer film per reflective film), and the design center wavelengths are smaller toward the gap. 
However, Mitra discloses an optical filter comprising: a pair of reflection films facing each other via a gap; and an actuator that changes a distance between the pair of reflection films (Fig. 2: 238 & 240 – flexible supports; para [0020]), wherein each of the reflection films are formed by a multilayer film, wherein the design center wavelength in each of the multilayer films of a respective reflective film are different (Fig. 2 & paras [0023]-[0026]: mirrors 212 & 224 are chirped Bragg mirrors), and the design center wavelengths are smaller toward the gap (see Fig. 2 & para [0029]: layer thicknesses decrease as the layers are closer to the gap; para [0024]: quarter-wave Bragg mirror). Among the benefits of this modification includes allowing a greater number of narrow resonance peaks (para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Denso Corp. such that the design center wavelength in each of the multilayer films of a respective reflective film are different, and the design center wavelengths are smaller toward the gap, as taught by Mitra, in order to allow a greater number of narrow resonance peaks.
Regarding claim 8, Denso Corp and Mitra disclose an electronic apparatus comprising: the optical filter according to claim 1 (see rejection of claim 1); and a control unit that controls the actuator (Mitra para [0020]).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Denso Corp in view of Mitra et al., further in view of Rosen et al. (US 2018/0172510 A1, previously cited).
Denso Corp, Mitra and Rosen disclose optical filters. Therefore, they are analogous art.
Regarding claim 6, Denso Corp and Mitra neither teach nor suggest a wavelength range setting filter that transmits a light in a predetermined wavelength range is provided on an optical axis of the pair of reflection films.  
However, Rosen discloses an optical filter comprising a wavelength range setting filter that transmits a light in a predetermined wavelength range provided on an optical axis of the pair of reflection films (para [0136]). Among the benefits of this modification includes preventing unwanted light from being detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Denso Corp and Mitra by providing a wavelength range setting filter that transmits a light in a predetermined wavelength range on an optical axis of the pair of reflection films, as taught by Rosen, in order to prevent unwanted light from being detected.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Denso Corp in view of Mitra et al., further in view of Rosen et al., and further in view of Matsushita et al. (US 2014/0078503 A1, from IDS).
Denso Corp, Mitra, Rosen and Matsushita disclose optical filters. Therefore, they are analogous art.
Regarding claim 7, Denso Corp, Mitra and Rosen neither teach nor suggest the wavelength range setting filter includes a pair of metal reflection films facing each other along the optical axis and a transmission wavelength range change portion that changes a dimension between the pair of metal reflection films.  
However, Matsushita discloses an optical filter including a pair of metal reflection films (Fig. 2: 54 & 55 – reflection films; para [0026]) facing each other along the optical axis and a transmission wavelength range change portion that changes a dimension between the pair of metal reflection films (Fig. 2: 56 – electrostatic actuator). Among the benefits of this configuration includes providing a sufficiently wide transmission band which can be adjusted (para [0026]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter of Denso Corp, Mitra and Rosen such that the wavelength range setting filter includes a pair of metal reflection films facing each other along the optical axis and a transmission wavelength range change portion that changes a dimension between the pair of metal reflection films, as taught by Matsushita, in order to provide a sufficiently wide transmission band which can be adjusted.
Allowable Subject Matter
Claims 3 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 3 is allowable for at least the reason “the plurality of layered structures are coupled by light-transmissive coupling layers, and optical film thicknesses of the coupling layers are film thicknesses based on averages of the design center wavelengths of pairs of the layered structures with the coupling layers in between,” as set forth in the claimed combination.
Claim 5 is allowable for at least the reason “a difference between the design center wavelengths of the adjacent layers takes a constant value,” as set forth in the claimed combination.
Terminal Disclaimer
The terminal disclaimer filed on 9/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application No. 17/476,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872